DETAILED ACTION
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim(s) 2, 3, 6-8 and 21 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Yamaguchi et al. (2008/0310904) in view of Sugimoto et al. (5,653,542).

Regarding claim 2, Yamaguchi teaches a tape cassette to be used in a printer, the tape cassette comprising: 
 	a housing comprising a top wall (fig. 3, item 38), a bottom wall (fig. 3, unshown wall opposite top wall), a front wall (fig. 3, unshown wall opposite wall 23), a pair of side walls (fig. 3, wall generally indicated by 24 and unshown wall opposite that wall), and a rear wall (fig. 3, wall generally indicated at 23) connecting the top wall and the bottom wall, the rear wall perpendicular to the top wall and the bottom wall (see fig. 3), the front 
wherein the first upper surface has an edge and the second upper surface has an edge, the edge of the first upper surface including a first straight edge extending in the first direction, an edge of the second upper surface including a second straight edge extending parallel to the first straight edge, a first virtual straight line overlapping with the first straight edge and extending in the first direction, the first virtual straight line passing through one of the pair of through holes (see fig. 3, note that, as defined above, all of these limitations are met); 
 	a tape (fig. 4, item 51) at least partly contained within the housing; 
 	a tape feed roller (fig. 4, item 63) at least partly disposed between the top wall and the bottom wall (see fig. 4), the tape feed roller being disposed in a vicinity of or at a 
	a pair of through holes (fig. 3, items 43, 41) penetrating the housing in the third direction, the pair of through holes being aligned in the second direction with a gap between the pair of through holes (see fig. 3, note that that through holes are “aligned in the second direction” and have a gap between them);
 	a first opening (fig. 3, unlabeled hole into which item 14 is inserted) provided in the bottom wall and disposed in the vicinity of or at the second corner portion of the housing (see fig. 3)
a support portion (fig. 3, unlabeled hole through housing closest the tape exit) configured to rotatably support the tape (see fig. 4) at least partly contained within the housing, the support portion including a support hole formed in at least one of the top wall or the bottom wall (see figs. 3, 4);
a first arm (fig. 3, protrusion defined by head insertion portion 22), through which the tape passes (see fig. 4, note tape exiting first arm), provided in a front portion of the housing (see figs. 3, 6), formed by the front wall and a head insertion portion (fig. 3, item 22), extending in the second direction away from a first side wall of the pair of side walls (see fig. 3), and located at an end of the housing in the first direction (see figs. 3, 6), the head insertion portion 
	Yamaguchi does not teach a second opening and a second arm. Sugimoto teaches a second opening (Sugimoto, see figs. 20, 21, note second opening 54 into which guide shaft 73 fits) disposed in a vicinity of or at a first corner portion of a housing the second opening being defined by a first wall and a second wall, the first wall and the second wall opposing each other, the second opening being adapted to receive a guide shaft of the apparatus, the second opening being a through groove that penetrates the housing in the third direction, the width of the second opening being less than a length of the second opening, the second the second opening being defined by at least an edge of the upper surface the edge of the first upper surface including a first straight edge (Sugimoto, see figs. 20, 21, note second opening 54 into which guide shaft 73 fits).
	It would have been obvious to one of ordinary skill in the art at the time of invention to add the second opening and mating guide shaft disclosed by Sugimoto = to the cassette and mating printer disclosed by Yamaguchi because doing so would allow for the proper alignment of the cassette upon insertion in the printer. 
 	Yamaguchi in view of Sugimoto does not teach wherein the second opening being defined an edge of the second upper surface wherein the second opening extends from the rear wall toward the front wall such that at least a part of the second opening reaches a specific virtual straight line, the specific virtual straight line extending in the second direction and passing through a rear edge of the support hole. However, MPEP 2144.04 states that a rearrangement of parts is not patentable if it does not modify the operation of the device. Here, Applicant has added the pin-receiving recess 
Upon combination of Yamaguchi in view of Sugimoto arranged as above, the resultant device would include a second arm provided near or at the first corner portion of the housing, formed by the second opening and the first side wall, located at an end of the housing in the second direction, and extending in the first direction away from the front wall, the front wall, which comprises the first arm, and the first side wall, which comprises the second arm, being connected at a third corner portion of the housing. In other words, Yamaguchi in view of Sugimoto teaches all claimed limitations except for a second opening. Once the second opening of Sugimoto is added to the rear wall near the first corner of Yamaguchi’s cassette, all limitations are met.  	Regarding claim 3, Yamaguchi in view of Sugimoto teaches the tape cassette according to claim 2. The particulars of claim 3 recite specifics of the relative 
 	Regarding claim 6, Yamaguchi in view of Sugimoto teaches the tape cassette according to claim 3, wherein the second straight edge connects to the rear wall, the second straight edge being generally perpendicular to the rear wall (Yamaguchi, see fig. 3).  	Regarding claim 7, Yamaguchi in view of Sugimoto teaches the tape cassette according to claim 2. The particulars of claim 7 recite specifics of the relative placement of the second opening to the rest of the cassette and other non-inventive aspects. As stated in the claim 2 rejection, simply changing the shape or orientation of the second opening in Yamaguchi's second corner is not in itself patentable.
	Regarding claim 8, Yamaguchi in view of Sugimoto teaches the tape cassette according to claim 7, wherein the second straight edge connects to the rear wall, the second straight edge being generally perpendicular to the rear wall (Yamaguchi, see fig. 3). 

	Regarding claim 21, Yamaguchi in view of Sugimoto teaches the tape cassette according to claim 2, wherein the tape passes the gap between the pair of .

Claim 22 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Yamaguchi in view of Sugimoto as applied to claim 2 above, and further in view of Yamaguchi et al. (8,770,877).

	Regarding claim 22, Yamaguchi in view of Sugimoto teaches the tape cassette according to claim 2. Yamaguchi in view of Sugimoto does not teach a third virtual straight line meeting the claimed limitations. 
Part of the claimed limitation can only be met when the claimed second upper surface of claim 2 has a smaller surface area as compared to the second upper surface of Yamaguchi in view of Sugimoto, cited in claim 2. Yamaguchi ‘877 teaches a second upper surface with a small surface area compared to that of the second upper surface of Yamaguchi ‘904 (Yamaguchi ‘877, see fig. 11, Note that the second upper surface of the shown cassette is considerably smaller than the second upper surface defined in claim 1 and shown in Yamaguchi ‘904, fig. 3). It would have been obvious to one of ordinary skill in the art at the time of invention to substitute a smaller second upper surface, as disclosed by Yamaguchi ‘877, for the larger second upper surface disclosed by Yamaguchi ‘904 in view of Sugimoto because doing so would amount to the simple substitution of one known element for another to obtain predictable results. In other words, one of skill in the art would have found it an obvious 
Upon substitution of the smaller second upper surface for the larger second upper surface, the resultant device would meet the limitations:
wherein a third virtual straight line overlaps with the second straight edge and extends in the first direction, the third virtual straight line not passing through any one of the pair of through holes when viewed in the third direction, the pair of through holes including a first through hole and a second through hole, the second through hole being closer to a first side wall than the first through hole, the first side wall extending in the first direction and connecting to the first corner portion, the third virtual straight line disposed between the second through hole and the first side wall in the second direction (Yamaguchi ‘904, fig. 3, Yamaguchi ‘877, fig. 11, Note that if Sugimoto’s second hole is added to Yamaguchi ‘904’s first corner portion in immediate proximity to the corner of the cassette and so as to cut through the first and second upper surfaces, the edge of the second hole closest to the shown first side wall, generally shown at 31B, would create a third virtual straight line between the shown first side wall and the second of the two rectangular through holes). 

Response to Arguments
Applicant’s arguments with respect to the rejection(s) of claim(s) 2 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Sugimoto.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEJANDRO VALENCIA whose telephone number is (571)270-5473. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on 571-272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEJANDRO VALENCIA/Primary Examiner, Art Unit 2853